Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This is a Final Action in response to the amendments and arguments submitted on 01/05/2021.
The previously presented 35 USC 112b for claims 1-2 and 4-9 is withdrawn based on Applicant’s amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 22 and 23 discloses the limitations “wherein the one-wire communication bus is a serial peripheral interface (SPI) bus” and “wherein the one-wire communication bus is a controller area network (CAN) bus” respectively.  However originally filled specification discloses on paragraph [0018] alternative communication buses to one-wire bus 28 may be utilized, including for example, a serial peripheral interface bus (SPI), a controller area network (CAN), or the like..  Therefore the speciation discloses that the SPI and the CAN are alternatives communication buses to the one-wire communication bus and not that the SPI and the CAN are 1-wire communication buses.
For these reasons, the claims are rejected for containing new matter not disclosed in the specification. For examination purposes, the claims are examined based on the requirements of independent claims which require that the communication bus is a 1-wire communication bus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable by Komine (US Patent Publication 2013/0131952) in view of Raymond (US Patent Publication 2014/0266792).
Regarding claim 1, Komine discloses a system for tracking components of a machine ([040] “FIG. 2 is a general structural figure of the systems included in this component monitoring system” Further see Figures 1, 2 and paragraphs [018], [055], [074]), comprising:
a plurality of electronics each chip having a serial number, wherein the plurality of electronic chips are individually integrated within a respective one of a plurality of different components of the machine ([019] “a wireless tag, in which first component identification information for identifying this component is stored…acquires the first component identification information from the wireless tag via an information reading means”, [032] “a wireless tag, in which is stored first component identification information for identifying a component which can be exchangeably mounted to the working machine”, Figure 4. Figure 5 and [043] further discloses the plurality of wireless tags (17).  Figure 1 and [061] “The working machine 2 may, for example, comprise various components 4, a checking timing detection means 2A, a component ID acquisition means 2B, an antenna 2B1, an abnormal state control means 2C, an engine 2D, and so on.  Here, the components 4 are various components which can be exchanged; fuel filters, oil filters, hydraulic cylinders, hydraulic pumps, and hydraulic control valves may be cited as examples thereof.  These components 4 are provided with wireless tags 5 in advance.”, [066] “While the structure of the wireless tags 5 will be described hereinafter, a wireless tag 5, for example, may start according to a radio wave which it has received from the external antenna 2B1, and may transmit a component ID which has been stored in that tag 5 in advance to the exterior.  The wireless tag 5, for example, may be affixed to a genuine component 4 at the component manufacturing facility or the like.  Information such as, for example, a product number and/or a manufacturing serial number may be ;
a communication module operatively connected to the plurality of electronic chips via the communication bus, the communication module using an enumeration protocol to read the respective address of the plurality of electronic chips  ([040] “A reader/writer 140 is a device for performing reading out and writing of information to and from the wireless tag 17.  The details of the reader/writer 140 and of a wireless tag 17 will be explained hereinafter with reference to FIG. 4.”, [092] “FIG. 4 is a block diagram showing the structure of the reader/writer 140 and of a wireless tag 17.  The reader/writer 140 may, for example, comprise an antenna 140A, a wireless interface unit 140B, a control unit 140C, and an external interface unit 140D.”, [096] “The wireless interface unit 17B is a circuit which is in charge of wireless communication with the reader/writer 140.  The control unit 17C controls the operation of the wireless tag 17.”  ); and
a transmitter module operatively connected to the communication module ( wherein the satellite communication terminal 122 connected to the reader/writer 140 at Figure 3 and [082] “a satellite communication terminal 122”, [087] “And the satellite communication terminal 122 comprises a satellite communication antenna 122A for communication with the communication satellite 14.  This satellite communication terminal 122 enables communication between the communication controller 110 and the management server 11A via the satellite communication network.”, [088] “The communication controller 110 transmits this operating information and position information to the ;
wherein the communication module reads the serial number of the plurality of electronic chips via the communication bus ( wherein the reader/writer 140 reads out information from the wireless tag 17) (see paragraphs [0084], [0087], [0100], [0102], claim 1 and figures 2-3, 5.  as disclosed on Figure 3, communication bus (disclosed by a directional arrow) provides for communication between the elements of the system.) and the transmitter module transmits the serial numbers to a central database, causing the central database to associate the serial numbers with the respective ones of the plurality of different components to the machine (Figure 2 disclosing the database (T1) comprised in the management center, database T1 associates the serial number with the component of the machine as it is shown on Figure 6 and  [0104] “FIG. 6 shows the component ID management table T1.  This component ID management table corresponds to the component ID storage means 1C of the Claims, and is stored in the management server 11A.  This component ID management table T1 may, for example, include a product number management portion T11, a serial number management portion T12, and a chassis number management section T13.”  Further see [0105], [0112], and [0114].).
Komine which is directed to tracking components of a machine discloses that the communication of the elements are performed wireless.  Raymond which is directed to a monitoring system that is capable of monitoring data from sensors using both wired and wireless communication links Raymond further teaches that a wide variety of sensors can be utilized with various monitoring systems through the use of an interface device that translates the communication protocol of the sensors to the communication protocol of the monitoring device.
Raymond further teaches:
a one-wire communication bus integrated on a machine, the plurality electronic chips being connectable to the one-wire communication bus, and the serial numbers of the electronic chips serving as respective addresses on the one-wire communication bus for the plurality of different components of the machine ([0029] FIG. 6 is a schematic block diagram of an embodiment of a wired interface system 600.  The wired interface system 600 has a plurality of sensors 634, 636 that are connected via wires 624, 628, 630 to a wired interface 604.  Connectors 612, 614, 616, 618, 620 provide inexpensive and easy to use connectors for connecting the sensors 634, 636 to each other and to the wired interface 604.  For example, the connectors 612-620 may be RJ12 connectors and the wires 624-630 may be simple telephone wires.  RJ12 connectors are easily attached to telephone wire.  In addition, the connectors and the wires are very inexpensive.  Similarly, the connectors 608, 610 can also be RJ12 connectors and the wire 622 can be telephone wire.  Wired interface 604 includes a microcontroller 632.  Wired interface 604 is connected to a monitoring system, which may be a custom monitoring system that uses a non-standard protocol, or a proprietary protocol, for connecting to sensors.  Alternatively, monitoring system 602 may be a monitoring system that uses standard protocols for receiving signals from sensors 634, 636.  The microcontroller 632 is programmed to translate the data received from sensors 634, 636 to a protocol that is utilized by the monitoring system 602.  For example, 1-wire protocol may be used by the sensors 634, 636 to transmit a serial data stream to the wired interface 604.  The 1-wire protocol is a serial protocol that uses a single data line, plus ground reference, for communication.  The microcontroller 632 functions as a master, which initiates and controls the communication with the sensors 634, 636 and additional sensors which function as slave devices.  Each 1-wire slave device has a unique, unalterable, pre-programmed 64-bit identification number, which serves as a device address on the 1-wire bus.  Each sensor has an 8-bit code that identifies the particular device and its device type and functionality, such as whether the device is a humidity sensor, temperature sensor, or other type of device.  Typically, 1-wire slave devices operate over a voltage range of 2.8 volts minimum to 5.2 volts maximum.  The 1-wire devices are powered directly from the 1-wire bus.  The 1-wire bus protocol allows for a large number of sensors to be connected, as illustrated in FIG. 6.  In this manner, one single wire can be used to provide a large number and wide variety of sensors that all communicate on the same protocol that are connected on a 1-wire system to the wired interface 604.  Microcontroller 632 translates the 1-wire protocol data to a protocol that is used by the monitoring system 602.  For example, the monitoring system 602 may use any one of a number of various protocols, such as USB, Ethernet, RS485, RS232, I.sup.2C, UART, which are standard protocols.  Alternatively, some monitors use a proprietary protocol.  Microcontroller 632 can translate the serial data stream to the protocol used by monitoring system 602.  In this manner, a desired sensor set can be created and utilized with virtually any type of monitoring system 602 by using the wired interface 604, which is capable of translating the protocol of the data stream from the sensors to the protocol of the monitoring system 602.  Of course, 1-wire is only one example of a protocol that can be used to connect a plurality of sensors 634, 636 using wires 624-630 and connectors 612-620.  I.sup.2C and other protocols, as set forth above, can be used for this purpose.” ), and 
wherein each of the plurality of electronic chips is configured to enter a reset state upon losing connection with the one-wire communication bus, ( [0029] FIG. 6 is a schematic block diagram of an embodiment of a wired interface system 600. The wired interface system 600 has a plurality of sensors 634, 636 that are connected via wires 624, 628, 630 to a wired interface 604. Connectors 612, 614, 616, 618, 620 provide inexpensive and easy to use connectors for connecting the sensors 634, 636 to each other and to the wired interface 604. For example, the connectors 612-620 may be RJ12 connectors and the wires 624-630 may be simple telephone wires. RJ12 connectors are easily attached to telephone wire… The 1-wire devices are powered directly from the 1-wire bus. The 1-wire bus protocol allows for a large number of sensors to be connected, as illustrated in FIG. 6. In this manner, one single wire can be used to provide a large number and wide variety of sensors that all communicate on the same protocol that are connected on a 1-wire system to the wired interface 604.  By reading this paragraph one ordinary skill in the art and an ordinary person would appreciate that it is clear when a .
The prior art Komine discloses a system for monitoring components of a machine via sensors, wherein the sensors communicate their identification data along with monitoring information regarding the components of the machine.  Such communication, as disclosed by Komine, is performed wirelessly, however as Komine discloses on paragraph [161] the description of Komine’s invention is not intended to be exhaustive or to limit the invention to the precise description and other modifications and variations may be possible in light of the disclosure.  Komine’s disclosure does not limit the communication of the elements to be only wireless; Komine’s disclosure clearly states that the invention may be implemented in various manners other than those shown in the embodiments described, provided that its gist is not deviated from it.  
The sole difference between Komine and the claimed subject matter is that Komine does not disclose that the communication of the elements of the claimed invention is via a 1-wire communication bus.  Komine discloses that the communication of the elements of the invention communicate wirelessly (See Figures 4-5).
Raymond similarly discloses a system for monitoring components of a machine via sensors, wherein the sensors similarly communicate their identification and other data related to the components of the machine.  Raymond further teaches that such communication between the elements of the system can be either wireless or wired or a combination.  
Raymond further teaches on Figures 6 and Figure 7 both embodiments of the invention, wherein one of ordinary skill in the art can appreciate that the scope of the invention is the same but 
Since each individual element  and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the wireless communication as disclosed on Komine for the wired communication as disclosed on Raymond.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify the system in Komine in order to allow for wired communication since such modification is just a simple substitution of one known element for another to obtain additional predictable benefits such as direct wired allowing for the use of a wide variety of inexpensive sensors to be connected to monitoring devices, using a large number of different protocols.  In this manner, a wide variety of inexpensive can be utilized with both legacy and proprietary monitoring devices to offer a product having a wide range of applications and the ability to communicate over any desired communication protocol.  Furthermore, it would have been obvious to one of ordinary skill in the art to allow for the electronic chips configured to enter a reset state upon losing connection with the one-wire communication bus since the  1-wire bus protocol of Raymond is the responsible for allowing power and for a large number of sensors to be connected, as illustrated in FIG. 6. In this manner, one single wire 
Regarding claim 4, Komine discloses the system of claim 1, wherein data is saved on the plurality of electronic chips and the communication module reads the data and transmits the data to the central database (“FIG. 6 shows the component ID management table T1.  This component ID management table corresponds to the component ID storage means 1C of the Claims, and is stored in the management server 11A.  This component ID management table T1 may, for example, include a product number management portion T11, a serial number management portion T12, and a chassis number management section T13.”  Further see [075], [077]-[080], [0105], [0112], [0114] and Figures 2-3 and 5).
Regarding claim 5, Komine discloses, the system of claim 4, wherein the data includes at least manufacturing data (“FIG. 6 shows the component ID management table T1.  This component ID management table corresponds to the component ID storage means 1C of the Claims, and is stored in the management server 11A.  This component ID management table T1 may, for example, include a product number management portion T11, a serial number management portion T12, and a chassis number management section T13.”  Further see [075], [077]-[080], [0105], [0112], [0114] and Figure 6).
Regarding claim 6, Komine discloses the system of claim 5, wherein the plurality of different components of the machine are at least a fuel filter ( [0100] and Figures 3 and 5 disclosing the fuel filter 170.), and
the manufacturing data for the plurality of different components include at least one of a part number, a date of manufacture, a manufacturer name, and a location of manufacture (“FIG. 6 shows the component ID management table T1.  This component ID management table corresponds to the component ID storage means 1C of the Claims, and is stored in the management server 11A.  This component ID management table T1 may, for example, include a product number management portion T11, a serial number management portion T12, and a chassis number management section T13.”  Further see [075], [077]-[080], [0105], [0112], [0114] and Figure 6).
Regarding claim 7, Komine discloses, wherein the sales data for the plurality of different components include at least one of a dealer name, an end user name, or a date of sale and the end user data for the plurality of different components include at least one of a date of installation, a service technician identifier, or a machine identifier for the machine. ([059] “Here by a genuine component, is meant a component which has been supplied by an entity which possesses a valid authority related to the manufacture and sale of components 4.”, [079]-[080] in combination with Figure 2 “The component supply management server 12A of the component supply factory 12 manages various types of information related to the components 16 which are manufactured.  This information which is thus managed may include, for example, product numbers, manufacturing serial numbers, numbers manufactured, manufacturing lot numbers, types of applicable devices, delivery dates, client names, unit prices, product quality data, and the like. The component supply management server 12A is connected via the communication network 13 to the management server 11A of the management center 11, so as to be capable of mutual communication therewith.  And periodically, or at indeterminate intervals, the component supply management server 12A transmits the information which is written upon the wireless tags 17, such as product numbers and manufacturing serial numbers and so on, to the management server 11A.”), 
Regarding claim 9, Komine discloses the system of claim 1, wherein the central database receives data associated with the serial number that is provided by at least one of a manufacturer that manufactured the component, a dealer that sold the component, or an end user that installed the component in the machine ( [075] “Moreover, the management server 11A manages information such as the product numbers and the manufacturing serial numbers and so on, which are notified from the component supply management server 12A, in a unified manner…”, [076] “The management server 
Regarding claim 10, Komine discloses a method for tracking the lifecycle of a plurality of different components for a machine ([040] “FIG. 2 is a general structural figure of the systems included in this component monitoring system”  Further see Figures 1, 2 and paragraphs [018], [055], [074]), the method comprising:
assigning a serial number to the plurality of different components by respectively integrating one of a plurality of electronic chips, each having the serial number, with the plurality of different components; ( [066] “While the structure of the wireless tags 5 will be described hereinafter, a wireless tag 5, for example, may start according to a radio wave which it has received from the external antenna 2B1, and may transmit a component ID which has been stored in that tag 5 in advance to the exterior.  The wireless tag 5, for example, may be affixed to a genuine component 4 at the component manufacturing facility or the like.  Information such as, for example, a product number and/or a manufacturing serial number may be stored in the wireless tag 5.”, [079] “A tag issue system 12B is connected to the component supply management server 12A.  This tag issue system 12B issues wireless tags 17 which are provided to the components 16.  The tag issue system 12B may, for example, write the product numbers and the manufacturing serial numbers and so on of the components 16 into the wireless tags 17.  The wireless tags 17 upon which the product numbers and so on have been written are affixed to the components 16, and are shipped together with the components 16.”, [080] “ And periodically, or at indeterminate intervals, the component supply management server 12A transmits the information which is written upon the wireless tags 17, such as product numbers and manufacturing serial numbers and so on, to the management server 11A.” Figure 5 and [043] further discloses the ;
reading the serial number of each of the plurality electronic chips via the communication bus ( wherein the reader/writer 140 reads out information from the wireless tag 17) (see paragraphs [0084], [0087], [0100], [0102], claim 1 and figures 2-3, 5.  as disclosed on Figure 3, communication bus (disclosed by a directional arrow) provides for communication between the elements of the system.);
transmitting via a transmitter module the serial number to a central database (Figure 2 disclosing the database (T1) comprised in the management center, database T1 associates the serial number with the component of the machine as it is shown on Figure 6 and  [0104] “FIG. 6 shows the component ID management table T1.  This component ID management table corresponds to the component ID storage means 1C of the Claims, and is stored in the management server 11A.  This component ID management table T1 may, for example, include a product number management portion T11, a serial number management portion T12, and a chassis number management section T13.”  Further see [0105], [0112], and [0114].);
associating manufacturing data for each of the plurality of different components to the respective serial numbers as part of the manufacturing process for the component ( [065] “The component supply information management means 3A manages various types of information related to the supply of the components 4, such as, for example, the product numbers, the manufacturing serial numbers, the buyers, the types of applicable device, the numbers manufactured, the day of manufacture, the day of shipment, and so on of these components 4.”, [066] “The wireless tag 5, for ;
associating end user data for each of the plurality of different components to the serial numbers as part of the installation process for the plurality of different components ( [078]-[080] “The component supply management server 12A of the component supply factory 12 manages various types of information related to the components 16 which are manufactured.  This information which is thus managed may include, for example, product numbers, manufacturing serial numbers, numbers manufactured, manufacturing lot numbers, types of applicable devices, delivery dates, client names, unit prices, product quality data, and the like.  A tag issue system 12B is connected to the component supply management server 12A.  This tag issue system 12B issues wireless tags 17 which are provided to the components 16.  The tag issue system 12B may, for example, write the product numbers and the manufacturing serial numbers and so on of the components 16 into the wireless tags 17.  The wireless tags 17 upon which the product numbers and so on have been written are affixed to the components 16, and are shipped together with the components 16.”); and
collecting the manufacturing data and the end user data for each of the plurality of different components in the central database, causing the central database to associate the serial number, the manufacturing data, and the end user data with the machine ([079]-[080] in combination with Figure 2 “The component supply management server 12A of the component supply factory 12 manages various types of information related to the components 16 which are manufactured.  This information which is thus managed may include, for example, product numbers, manufacturing serial numbers, numbers manufactured, manufacturing lot numbers, types of applicable devices, delivery dates, client names, unit prices, product quality data, and the like. The component supply management server 12A is connected via the communication network 13 to the management server 11A of the management center 11, so as to be capable of mutual communication therewith.  And periodically, or at indeterminate intervals, the component supply management server 12A transmits the information which is written upon the wireless tags 17, such as product numbers and manufacturing serial numbers and so on, to the management server 11A.”).
Komine which is directed to tracking components of a machine discloses that the communication of the elements are performed wireless.  Raymond which is directed to a monitoring system that is capable of monitoring data from sensors using both wired and wireless communication links Raymond further teaches that a wide variety of sensors can be utilized with various monitoring systems through the use of an interface device that translates the communication protocol of the sensors to the communication protocol of the monitoring device.
Raymond further teaches:
connecting the plurality of electronic chips to a one-wire communication bus integrated on the machine, the serial numbers of the electronic chips serving as respective addresses on the one-wire communication bus for the plurality of different components of the machine and reading the serial number of each of the plurality electronic chips via the communication bus using enumeration protocol ([0029] FIG. 6 is a schematic block diagram of an embodiment of a wired interface system 600.  The wired interface system 600 has a plurality of sensors 634, 636 that are connected via wires 624, 628, 630 to a wired interface 604.  Connectors 612, 614, 616, 618, 620 provide inexpensive and easy to use connectors for connecting the sensors 634, 636 to each other and to the wired interface 604.  For example, the connectors 612-620 may be RJ12 connectors and the wires 624-630 may be simple telephone wires.  RJ12 connectors are easily attached to telephone wire.  In addition, the connectors and the wires are very inexpensive.  Similarly, the connectors 608, 610 can also be RJ12 connectors and the wire 622 can be telephone wire.  Wired interface 604 includes a microcontroller 632.  Wired interface 604 is connected to a monitoring system, which may be a custom monitoring system that uses a non-standard protocol, or a proprietary protocol, for connecting to sensors.  Alternatively, monitoring system 602 may be a monitoring system that uses standard protocols for receiving signals from sensors 634, 636.  The microcontroller 632 is programmed to translate the data received from sensors 634, 636 to a protocol that is utilized by the monitoring system 602.  For example, 1-wire protocol may be used by the sensors 634, 636 to transmit a serial data stream to the wired interface 604.  The 1-wire protocol is a serial protocol that uses a single data line, plus ground reference, for communication.  The microcontroller 632 functions as a master, which initiates and controls the communication with the sensors 634, 636 and additional sensors which function as slave devices.  Each 1-wire slave device has a unique, unalterable, pre-programmed 64-bit identification number, which serves as a device address on the 1-wire bus.  Each sensor has an 8-bit code that identifies the particular device and its device type and functionality, such as whether the device is a humidity sensor, temperature sensor, or other type of device.  Typically, 1-wire slave devices operate over a voltage range of 2.8 volts minimum to 5.2 volts maximum.  The 1-wire devices are powered directly from the 1-wire bus.  The 1-wire bus protocol allows for a large number of sensors to be connected, as illustrated in FIG. 6.  In this manner, one single wire can be used to provide a large number and wide variety of sensors that all communicate on the same and 
wherein each of the plurality of electronic chips is configured to enter a reset state upon losing connection with the one-wire communication bus, ( [0029] FIG. 6 is a schematic block diagram of an embodiment of a wired interface system 600. The wired interface system 600 has a plurality of sensors 634, 636 that are connected via wires 624, 628, 630 to a wired interface 604. Connectors 612, 614, 616, 618, 620 provide inexpensive and easy to use connectors for connecting the sensors 634, 636 to each other and to the wired interface 604. For example, the connectors 612-620 may be RJ12 connectors and the wires 624-630 may be simple telephone wires. RJ12 connectors are easily attached to telephone wire… The 1-wire devices are powered directly from the 1-wire bus. The 1-wire bus protocol allows for a large number of sensors to be connected, as illustrated in FIG. 6. In this manner, one single wire can be used to provide a large number and wide variety of sensors that all communicate on the same protocol that are connected on a 1-wire system to the wired interface 604.  By reading this paragraph one ordinary skill in the art and an ordinary person would appreciate that it is clear when a user physically disconnect the RJ12 connectors 612, 614 manually with their hand, as being described in .
The prior art Komine discloses a system for monitoring components of a machine via sensors, wherein the sensors communicate their identification data along with monitoring information regarding the components of the machine.  Such communication, as disclosed by Komine, is performed wirelessly, however as Komine discloses on paragraph [161] the description of Komine’s invention is not intended to be exhaustive or to limit the invention to the precise description and other modifications and variations may be possible in light of the disclosure.  Komine’s disclosure does not limit the communication of the elements to be only wireless; Komine’s disclosure clearly states that the invention may be implemented in various manners other than those shown in the embodiments described, provided that its gist is not deviated from it.  
The sole difference between Komine and the claimed subject matter is that Komine does not disclose that the communication of the elements of the claimed invention is via a 1-wire communication bus.  Komine discloses that the communication of the elements of the invention communicate wirelessly (See Figures 4-5).
Raymond similarly discloses a system for monitoring components of a machine via sensors, wherein the sensors similarly communicate their identification and other data related to the components of the machine.  Raymond further teaches that such communication between the elements of the system can be either wireless or wired or a combination.  
Raymond further teaches on Figures 6 and Figure 7 both embodiments of the invention, wherein one of ordinary skill in the art can appreciate that the scope of the invention is the same but with a different communication configuration, wherein it is clearly stated that the wired embodiment 
Since each individual element  and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the wireless communication as disclosed on Komine for the wired communication as disclosed on Raymond.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify the system in Komine in order to allow for wired communication since such modification is just a simple substitution of one known element for another to obtain additional predictable benefits such as direct wired allowing for the use of a wide variety of inexpensive sensors to be connected to monitoring devices, using a large number of different protocols.  In this manner, a wide variety of inexpensive can be utilized with both legacy and proprietary monitoring devices to offer a product having a wide range of applications and the ability to communicate over any desired communication protocol.  Furthermore, it would have been obvious to one of ordinary skill in the art to allow for the electronic chips configured to enter a reset state upon losing connection with the one-wire communication bus since the  1-wire bus protocol of Raymond is the responsible for allowing power and for a large number of sensors to be connected, as illustrated in FIG. 6. In this manner, one single wire 
Regarding claim 11, Komine discloses, the method of claim 10, further including associating sales data for each of the plurality of different components to the serial number as part of a sale transaction for each of the plurality of different components, wherein the manufacturing data, the sales data, and the end user data of the component is combined to form lifecycle data for the component ([059] “Here by a genuine component, is meant a component which has been supplied by an entity which possesses a valid authority related to the manufacture and sale of components 4.”, [079]-[080] in combination with Figure 2 “The component supply management server 12A of the component supply factory 12 manages various types of information related to the components 16 which are manufactured.  This information which is thus managed may include, for example, product numbers, manufacturing serial numbers, numbers manufactured, manufacturing lot numbers, types of applicable devices, delivery dates, client names, unit prices, product quality data, and the like. The component supply management server 12A is connected via the communication network 13 to the management server 11A of the management center 11, so as to be capable of mutual communication therewith.  And periodically, or at indeterminate intervals, the component supply management server 12A transmits the information which is written upon the wireless tags 17, such as product numbers and manufacturing serial numbers and so on, to the management server 11A.”).
Regarding claim 12, Komine discloses, the method of claim 11, further comprising selectively sharing the lifecycle data with at least one of the manufacturer, the dealer, and the end user for each of the plurality of different components ( [074] “The details of these machine management devices 10A will be described in detail hereinafter in connection with FIG. 3; each of the machine management devices 10A is capable of mutual communication with the management center 11 via the communication satellite 14 and the communication network 13.  Moreover, the machine management .
Regarding claim 14, Komine discloses the method of claim 11, further comprising using the lifecycle data for each of the plurality of different components to identify if the component is a counterfeit ([033] “Accordingly, if some counterfeit product or the like other than a genuine component is used, it is possible, for example, to emit a warning to the user or to limit the operation of the working machine, on the basis of the decision result which is outputted from the management device to the effect that these two items of identification information do not agree with one another.”, [035] “According to the present invention, if the product number information and the manufacturing serial numbers are both in agreement, the manufacturing serial number which is included in the second component identification information is deleted from the component information management means; while, if either the product number information or the manufacturing serial numbers are not in agreement, then it is possible to limit the operation of the working machine.  Accordingly since, if a genuine component has once been used, the manufacturing serial number of this genuine component is deleted from the component information management means, this implies that it is not possible to use a wireless tag to which the manufacturing serial number of this genuine component has been illegally copied.  Due to this, even if information in a wireless tag which is provided to a genuine component is .
Regarding claim 15, Komine discloses the method of claim 10, wherein associating the manufacturing data of the plurality of different components to the serial number includes at least one of writing the manufacturing data to the plurality of electronic chips and transmitting the manufacturing data along with the serial number to the central database, which saves the manufacturing data with the serial number ([079]-[080] in combination with Figure 2 “The component supply management server 12A of the component supply factory 12 manages various types of information related to the components 16 which are manufactured.  This information which is thus managed may include, for example, product numbers, manufacturing serial numbers, numbers manufactured, manufacturing lot numbers, types of applicable devices, delivery dates, client names, unit prices, product quality data, and the like. The component supply management server 12A is connected via the communication network 13 to the management server 11A of the management center 11, so as to be capable of mutual communication therewith.  And periodically, or at indeterminate intervals, the component supply management server 12A transmits the information which is written upon the wireless tags 17, such as product numbers and manufacturing serial numbers and so on, to the management server 11A.”).
Regarding claim 16, Komine discloses the method of claim 11, wherein associating the sales data of the plurality of different components to the serial number includes at least one of writing the sales data to the electronic chip or transmitting the sales data along with the serial number to the central database, which saves the sales data with the serial number ( [059] “Here by a genuine component, is meant a component which has been supplied by an entity which possesses a valid authority related to the manufacture and sale of components 4.” [079]-[080] in combination with Figure 2 “The component supply management server 12A of the component supply factory 12 manages various 
Regarding claim 17, Komine discloses the method of claim 10, wherein associating the end user data of the plurality of different components to the serial number includes at least one of writing the end user data to the electronic chip or transmitting the end user data along with the serial number to the central database, which saves the end user data with the serial number ( [059] “Here by a genuine component, is meant a component which has been supplied by an entity which possesses a valid authority related to the manufacture and sale of components 4.” [079]-[080] in combination with Figure 2 “The component supply management server 12A of the component supply factory 12 manages various types of information related to the components 16 which are manufactured.  This information which is thus managed may include, for example, product numbers, manufacturing serial numbers, numbers manufactured, manufacturing lot numbers, types of applicable devices, delivery dates, client names, unit prices, product quality data, and the like. The component supply management server 12A is connected via the communication network 13 to the management server 11A of the management center 11, so as to be capable of mutual communication therewith.  And periodically, or at indeterminate intervals, the component supply management server 12A transmits the information .
Regarding claim 18, Komine discloses a method for tracking components of a machine, the method comprising:
a plurality of electronic chips integrated on a machine (at Figure 3 wherein the electronic chip 17 are integrated on the machine.);
connecting a communication module to the plurality of electronic chips, wherein the plurality of electronic chips each has a serial number and is individually integrated with one of a plurality of different components of the machine ([040] “A reader/writer 140 is a device for performing reading out and writing of information to and from the wireless tag 17.  The details of the reader/writer 140 and of a wireless tag 17 will be explained hereinafter with reference to FIG. 4.”, [092] “FIG. 4 is a block diagram showing the structure of the reader/writer 140 and of a wireless tag 17.  The reader/writer 140 may, for example, comprise an antenna 140A, a wireless interface unit 140B, a control unit 140C, and an external interface unit 140D.”, [096] “The wireless interface unit 17B is a circuit which is in charge of wireless communication with the reader/writer 140.  The control unit 17C controls the operation of the wireless tag 17.”, Figure 5 and [043] discloses the plurality of wireless tags (17).  Further see Figure 1 and [061] “The working machine 2 may, for example, comprise various components 4, a checking timing detection means 2A, a component ID acquisition means 2B, an antenna 2B1, an abnormal state control means 2C, an engine 2D, and so on.  Here, the components 4 are various components which can be exchanged; fuel filters, oil filters, hydraulic cylinders, hydraulic pumps, and hydraulic control valves may be cited as examples thereof.  These components 4 are provided with wireless tags 5 in advance.”, [066] “While the structure of the wireless tags 5 will be described hereinafter, a wireless tag 5, for example, may start according to a radio wave which it has received from the external antenna 2B1, and may transmit a component ID which has been stored in that tag 5 in advance to the exterior.  The wireless tag 5, for ; and
reading the serial numbers of the plurality electronic chips via the communication module and transmitting the serial number to a central database via a transmitter module that is operatively connected to the communication module, causing the central database to associate the serial numbers with the respective one of a plurality of different components to the machine (Figure 2 disclosing the database (T1) comprised in the management center, database T1 associates the serial number with the component of the machine as it is shown on Figure 6 and  [0104] “FIG. 6 shows the component ID management table T1.  This component ID management table corresponds to the component ID storage means 1C of the Claims, and is stored in the management server 11A.  This component ID management table T1 may, for example, include a product number management portion T11, a serial number management portion T12, and a chassis number management section T13.”  [075] “Moreover, the management server 11A manages information such as the product numbers and the manufacturing serial numbers and so on, which are notified from the component supply management server 12A, in a unified manner…”, [076] “The management server 11A has a component ID management table T1.  The structure of this component ID management table T1 will be described hereinafter with reference to FIG. 6.  This component ID management table T1 is updated with the data which is sent, periodically or at indeterminate intervals, from the component supply management server .
Komine which is directed to tracking components of a machine discloses that the communication of the elements are performed wireless.  Raymond which is directed to a monitoring system that is capable of monitoring data from sensors using both wired and wireless communication links Raymond further teaches that a wide variety of sensors can be utilized with various monitoring systems through the use of an interface device that translates the communication protocol of the sensors to the communication protocol of the monitoring device.
Raymond further teaches:
connecting a plurality of electronic chips to a one-wire communication bus integrated on a machine, and the serial numbers of the electronic chips serve as respective addresses on the one-wire communication bus for the plurality of different components of the machine and reading the serial numbers using an enumeration protocol ([0029] FIG. 6 is a schematic block diagram of an embodiment of a wired interface system 600.  The wired interface system 600 has a plurality of sensors 634, 636 that are connected via wires 624, 628, 630 to a wired interface 604.  Connectors 612, 614, 616, 618, 620 provide inexpensive and easy to use connectors for connecting the sensors 634, 636 to each other and and 
wherein each of the plurality of electronic chips is configured to enter a reset state upon losing connection with the one-wire communication bus, ( [0029] FIG. 6 is a schematic block diagram of an embodiment of a wired interface system 600. The wired interface system 600 has a plurality of sensors 634, 636 that are connected via wires 624, 628, 630 to a wired interface 604. Connectors 612, 614, 616, 618, 620 provide inexpensive and easy to use connectors for connecting the sensors 634, 636 to each other and to the wired interface 604. For example, the connectors 612-620 may be RJ12 connectors and the wires 624-630 may be simple telephone wires. RJ12 connectors are easily attached to telephone wire… The 1-wire devices are powered directly from the 1-wire bus. The 1-wire bus protocol allows for a large number of sensors to be connected, as illustrated in FIG. 6. In this manner, one single wire can be used to provide a large number and wide variety of sensors that all communicate on the same protocol that are connected on a 1-wire system to the wired interface 604.  By reading this paragraph one ordinary skill in the art and an ordinary person would appreciate that it is clear when a user physically disconnect the RJ12 connectors 612, 614 manually with their hand, as being described in par. [0029] as "easy to use" from the wired interfaced system, the 1-wire devices 634,636 that are powered directly from the 1-wire bus, losses physical, power and data connection immediately, therefore entering in a "reset state" since the devices are powered directly from the 1-wire bus as clearly disclosed on [0029] ).

The sole difference between Komine and the claimed subject matter is that Komine does not disclose that the communication of the elements of the claimed invention is via a 1-wire communication bus.  Komine discloses that the communication of the elements of the invention communicate wirelessly (See Figures 4-5).
Raymond similarly discloses a system for monitoring components of a machine via sensors, wherein the sensors similarly communicate their identification and other data related to the components of the machine.  Raymond further teaches that such communication between the elements of the system can be either wireless or wired or a combination.  
Raymond further teaches on Figures 6 and Figure 7 both embodiments of the invention, wherein one of ordinary skill in the art can appreciate that the scope of the invention is the same but with a different communication configuration, wherein it is clearly stated that the wired embodiment provides benefits such as an “inexpensive” configuration of the system and providing for each 1-wire slave device to have a unique, unalterable, pre-programmed 64 bit identification number, which serves as a device address on the 1-wire bus. [029].  Additionally the 1-wire bus protocol allows for a large number of sensors to be connected, as illustrated in FIG. 6. In this manner, one single wire can be used 
Since each individual element  and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the wireless communication as disclosed on Komine for the wired communication as disclosed on Raymond.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify the system in Komine in order to allow for wired communication since such modification is just a simple substitution of one known element for another to obtain additional predictable benefits such as direct wired allowing for the use of a wide variety of inexpensive sensors to be connected to monitoring devices, using a large number of different protocols.  In this manner, a wide variety of inexpensive can be utilized with both legacy and proprietary monitoring devices to offer a product having a wide range of applications and the ability to communicate over any desired communication protocol.  Furthermore, it would have been obvious to one of ordinary skill in the art to allow for the electronic chips configured to enter a reset state upon losing connection with the one-wire communication bus since the  1-wire bus protocol of Raymond is the responsible for allowing power and for a large number of sensors to be connected, as illustrated in FIG. 6. In this manner, one single wire can be used to provide a large number and wide variety of sensors communication on the same protocol as disclosed by paragraph [029].
Regarding claim 19, Komine discloses the method of claim 18, wherein the electronic chip includes at least one of manufacturing data, sales data, and end user data saved to the electronic chip and the communication module reads the data and transmits the data to the central database (“FIG. 6 include a product number management portion T11, a serial number management portion T12, and a chassis number management section T13.”  Further see [075], [077]-[080], [0105], [0112], [0114] and Figure 6).
Regarding claim 20, Komine discloses the method of claim 18, further comprising the central database receiving data associated with the serial number that is provided by at least one of a manufacturer that manufactured the component, a seller that sold the component, and an end user that installed the component on the machine ( [075] “Moreover, the management server 11A manages information such as the product numbers and the manufacturing serial numbers and so on, which are notified from the component supply management server 12A, in a unified manner…”, [076] “The management server 11A has a component ID management table T1.  The structure of this component ID management table T1 will be described hereinafter with reference to FIG. 6.  This component ID management table T1 is updated with the data which is sent, periodically or at indeterminate intervals, from the component supply management server 12A.”).
Regarding claim 21, Raymond further teaches:
 wherein each of the plurality of electric chips is configured to signal its presence upon reconnection to the one-wire communication bus, ( ( [0029] FIG. 6 is a schematic block diagram of an embodiment of a wired interface system 600. The wired interface system 600 has a plurality of sensors 634, 636 that are connected via wires 624, 628, 630 to a wired interface 604. Connectors 612, 614, 616, 618, 620 provide inexpensive and easy to use connectors for connecting the sensors 634, 636 to each other and to the wired interface 604. For example, the connectors 612-620 may be RJ12 connectors and the wires 624-630 may be simple telephone wires. RJ12 connectors are easily attached to telephone wire… The 1-wire devices are powered directly from the 1-wire bus. The 1-wire bus protocol allows for a .
Therefore, it would have been obvious to one of ordinary skill in the art to allow for the electronic chips configured to signal its presence upon reconnection to the one-wire communication bus since the  1-wire bus protocol of Raymond is the responsible for allowing power and for a large number of sensors to be connected, as illustrated in FIG. 6. In this manner, one single wire can be used to provide a large number and wide variety of sensors communication on the same protocol as disclosed by paragraph [029].
Regarding claim 22, Raymond further teaches:
wherein the one-wire communication bus is a serial peripheral interface (SPI) bus,  ([0029] FIG. 6 is a schematic block diagram of an embodiment of a wired interface system 600.  The wired interface system 600 has a plurality of sensors 634, 636 that are connected via wires 624, 628, 630 to a wired interface 604.  Connectors 612, 614, 616, 618, 620 provide inexpensive and easy to use connectors for connecting the sensors 634, 636 to each other and to the wired interface 604.  For example, the connectors 612-620 may be RJ12 connectors and the wires 624-630 may be simple telephone wires.  RJ12 connectors are easily attached to telephone wire.  In addition, the connectors and the wires are very inexpensive.  Similarly, the connectors 608, 610 can also be RJ12 connectors and the wire 622 can Wired interface 604 is connected to a monitoring system, which may be a custom monitoring system that uses a non-standard protocol, or a proprietary protocol, for connecting to sensors.  Alternatively, monitoring system 602 may be a monitoring system that uses standard protocols for receiving signals from sensors 634, 636.  The microcontroller 632 is programmed to translate the data received from sensors 634, 636 to a protocol that is utilized by the monitoring system 602.  For example, 1-wire protocol may be used by the sensors 634, 636 to transmit a serial data stream to the wired interface 604.  The 1-wire protocol is a serial protocol that uses a single data line, plus ground reference, for communication.  The microcontroller 632 functions as a master, which initiates and controls the communication with the sensors 634, 636 and additional sensors which function as slave devices.  Each 1-wire slave device has a unique, unalterable, pre-programmed 64-bit identification number, which serves as a device address on the 1-wire bus.  Each sensor has an 8-bit code that identifies the particular device and its device type and functionality, such as whether the device is a humidity sensor, temperature sensor, or other type of device.  Typically, 1-wire slave devices operate over a voltage range of 2.8 volts minimum to 5.2 volts maximum.  The 1-wire devices are powered directly from the 1-wire bus.  The 1-wire bus protocol allows for a large number of sensors to be connected, as illustrated in FIG. 6.  In this manner, one single wire can be used to provide a large number and wide variety of sensors that all communicate on the same protocol that are connected on a 1-wire system to the wired interface 604.  Microcontroller 632 translates the 1-wire protocol data to a protocol that is used by the monitoring system 602.  For example, the monitoring system 602 may use any one of a number of various protocols, such as USB, Ethernet, RS485, RS232, I.sup.2C, UART, which are standard protocols.  Alternatively, some monitors use a proprietary protocol.  Microcontroller 632 can translate the serial data stream to the protocol used by monitoring system 602.  In this manner, a desired sensor set can be created and utilized with virtually any type of monitoring system 602 by using the wired interface 604, which is capable of translating the protocol of the data stream from the sensors to the protocol of the monitoring system 602.  Of course, 1-wire is only one example of a protocol that can be used to connect a plurality of sensors 634, 636 using wires 624-630 and connectors 612-620.  I.sup.2C and other protocols, as set forth above, can be used for this purpose.” ).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify the system in Komine in order to allow for wired communication since such modification is just a simple substitution of one known element for another to obtain additional predictable benefits such as direct wired allowing for the use of a wide variety of inexpensive sensors to be connected to monitoring devices, using a large number of different protocols.  In this manner, a wide variety of inexpensive can be utilized with both legacy and proprietary monitoring devices to offer a product having a wide range of applications and the ability to communicate over any desired communication protocol.
Regarding claim 23, Raymond further teaches:
wherein the one-wire communication bus is a controller area network (CAN) bus. ([0029] FIG. 6 is a schematic block diagram of an embodiment of a wired interface system 600.  The wired interface system 600 has a plurality of sensors 634, 636 that are connected via wires 624, 628, 630 to a wired interface 604.  Connectors 612, 614, 616, 618, 620 provide inexpensive and easy to use connectors for connecting the sensors 634, 636 to each other and to the wired interface 604.  For example, the connectors 612-620 may be RJ12 connectors and the wires 624-630 may be simple telephone wires.  RJ12 connectors are easily attached to telephone wire.  In addition, the connectors and the wires are very inexpensive.  Similarly, the connectors 608, 610 can also be RJ12 connectors and the wire 622 can be telephone wire.  Wired interface 604 includes a microcontroller 632.  Wired interface 604 is connected to a monitoring system, which may be a custom monitoring system that uses a non-standard protocol, or a proprietary protocol, for connecting to sensors.  Alternatively, monitoring system 602 may For example, 1-wire protocol may be used by the sensors 634, 636 to transmit a serial data stream to the wired interface 604.  The 1-wire protocol is a serial protocol that uses a single data line, plus ground reference, for communication.  The microcontroller 632 functions as a master, which initiates and controls the communication with the sensors 634, 636 and additional sensors which function as slave devices.  Each 1-wire slave device has a unique, unalterable, pre-programmed 64-bit identification number, which serves as a device address on the 1-wire bus.  Each sensor has an 8-bit code that identifies the particular device and its device type and functionality, such as whether the device is a humidity sensor, temperature sensor, or other type of device.  Typically, 1-wire slave devices operate over a voltage range of 2.8 volts minimum to 5.2 volts maximum.  The 1-wire devices are powered directly from the 1-wire bus.  The 1-wire bus protocol allows for a large number of sensors to be connected, as illustrated in FIG. 6.  In this manner, one single wire can be used to provide a large number and wide variety of sensors that all communicate on the same protocol that are connected on a 1-wire system to the wired interface 604.  Microcontroller 632 translates the 1-wire protocol data to a protocol that is used by the monitoring system 602.  For example, the monitoring system 602 may use any one of a number of various protocols, such as USB, Ethernet, RS485, RS232, I.sup.2C, UART, which are standard protocols.  Alternatively, some monitors use a proprietary protocol.  Microcontroller 632 can translate the serial data stream to the protocol used by monitoring system 602.  In this manner, a desired sensor set can be created and utilized with virtually any type of monitoring system 602 by using the wired interface 604, which is capable of translating the protocol of the data stream from the sensors to the protocol of the monitoring system 602.  Of course, 1-wire is only one example of a protocol that can be used to connect a plurality of sensors 634, 636 .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to modify the system in Komine in order to allow for wired communication since such modification is just a simple substitution of one known element for another to obtain additional predictable benefits such as direct wired allowing for the use of a wide variety of inexpensive sensors to be connected to monitoring devices, using a large number of different protocols.  In this manner, a wide variety of inexpensive can be utilized with both legacy and proprietary monitoring devices to offer a product having a wide range of applications and the ability to communicate over any desired communication protocol.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Komine (US Patent Publication 2013/0131952) in view of Raymond (US Patent Publication 2014/0266792) and Elder (US Patent Publication 2015/0286994).
Regarding claim 13, Komine discloses, the method of claim 11, 
Komine does not explicitly disclose:
determining and tracking a maintenance schedule for the machine based on the lifecycle data.
However Elder which is directed to a system and method of tracking and reporting vehicle maintenance, wherein a database includes data regarding vehicle identifier, vehicle information, owner information, service record and the like, further teaches:
determining and tracking a maintenance schedule for the machine based on the lifecycle data ( [013] “The service facilities that subscribe to the system and that service a vehicle registered in the system will be allowed to access records of service performed on the vehicle by other service facilities, the vehicle owner, or previous owners.  Subscribing service facilities can also create a new record in the database for a vehicle that was not previously registered in the system.  The service records may be .
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine and track maintenance schedule or history since such improvement is just a combination of prior art elements that yield to predictable results of the utilization of the acquired data, results such as allow the users to be aware of upcoming recommended service schedules, which will further allow the users to be reminded and facilitate maintenance scheduling.
Response to Arguments
Applicant's arguments filed 07/10/2020 have been fully considered.
Applicant argues that the proposed combination of Komine and Raymond would require impermissible substantial reconstruction and redesign of Komine and impermissibly change a principle 
The prior art Komine discloses a system for monitoring components of a machine via sensors, wherein the sensors communicate their identification data along with monitoring information regarding the components of the machine.  Such communication, as disclosed by Komine, is performed wirelessly, however as Komine discloses on paragraph [161] the description of Komine’s invention is not intended to be exhaustive or to limit the invention to the precise description and other modifications and variations may be possible in light of the disclosure.  Komine’s disclosure does not limit the communication of the elements to be only wireless, Komine’s disclosure clearly states that the invention may be implemented in various manners other than those shown in the embodiments described, provided that its gist is not deviated from it.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689